Citation Nr: 1827814	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-27 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disordeer, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, including chloracne and skin cancers.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969, including in the Republic of Vietnam.

This appeal to the Board of Veterans Appeals' (Board) is from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference hearing in January 2016 before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  Based on the Veteran's testimony during the hearing, the Board has recharacterized his claim for service connection for a skin disorder to include cancers and chloracne.

The claims of entitlement to service connection for a left knee disorder and for an initial compensable rating for service-connected bilateral hearing loss require further development, so the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the remaining claims.



FINDINGS OF FACT

1.  Because of his service in the Republic of Vietnam during the Vietnam era, it is presumed the Veteran was exposed to herbicides while there.

2.  It is as likely as not his present-day skin disorder is the result of that exposure.

3.  It also is as likely as not he has PTSD because of especially traumatic events ("stressors") that occurred during his service in Vietnam.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for a skin disorder.  38 U.S.C. §§ 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving all reasonable doubt in his favor, the criteria also are met for entitlement to service connection for PTSD.  38 U.S.C. §§ 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, though, the Board need not discuss whether VA satisfied these preliminary obligations since the claims are being fully granted. This is because even were the Board to assume, for the sake of argument, that VA has not satisfied these preliminary obligations, this would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also 38 C.F.R. § 20.1102.

II.  Service Connection

The Veteran contends that his skin disorder is the result of his service, either partially or wholly, including his exposure to herbicides in the Republic of Vietnam.  The Veteran also contends that he has an acquired psychiatric disorder that is the result of his service, either partially or wholly, including his service in the Republic of Vietnam.

To prevail on a direct service connection claim, there must be probative (i.e., competent and credible) evidence of (1) a current disability, (2) in-service incurrence or aggravation of a relevant disease or an injury, and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents that become manifest within a specified time period, even if there is no record or evidence of such disease during the period of service.  Veterans, who during active military, naval, or air service served in the Republic of Vietnam, are presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Even if a Veteran does not qualify for the presumption of herbicide agent exposure under 38 C.F.R. § 3.307, he may establish in-service exposure to an herbicide agent if the evidence indicates that it is at least as likely as not that such exposure occurred.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that the availability of a presumption does not preclude establishing the same facts by evidence); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).



The Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding whether his skin disorder and PTSD are owing to his service.  Because the evidence supporting his claims is as probative as the evidence against them, his claims must be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

A.  Skin Disorder

The Veteran had active duty service in the Republic Vietnam during the Vietnam era, therefore his exposure to herbicides while there is conceded.  He has characterized his skin disorder claim as caused by his herbicide exposure.  

During the January 2016 hearing before the undersigned VLJ the Veteran testified regarding the manifestation of his claimed skin disorder.  He indicated that he began experiencing issues with the skin on his feet during service that was called "foot rot."  He further testified that over the years the issue has manifested on his shoulders, arms, face, ears, and buttocks, and that he had removals of several skin irregularities on his ears.  Treatment for these skin issues was described as topical cream application, prescribed by VA.  The Veteran's representative clarified that the Veteran did not have a diagnosis of chloracne associated with the described skin disorder.  The Veteran indicated that he had been told he had sun-related cancers.

Review of the Veteran's claims file indicates that he received VA tele-dermatology services that resulted in diagnoses of multiple skin lesions.  His post-service medical records also show he has a history of skin cancers treated by VA.  However, there are no etiological opinions regarding the origins of these skin disorders in his VA treatment records.

In January 2016, however, the Veteran submitted a supporting letter from his private physician, Dr. L.L., concerning the skin condition.  Dr. L.L. stated that the Veteran was his patient for many years and that the Veteran has recurrent episodes of dermatitis affecting his head and multiple right ear areas that were removed.  Dr. L.L. also acknowledged the Veteran's herbicide exposure in service and opined that the Veteran's dermatitis was as likely as not due to that exposure.

As this opinion is the only etiological opinion regarding the Veteran's claimed skin disorder and potential relationship with his military service, was provided by a competent authority, a private physician who has treated the Veteran for years, the Board finds that it is the most probative (most competent and credible) evidence of record concerning the etiology of the Veteran's skin issues.  Service connection is permissible in this circumstance where the initial diagnosis was post-service if, as here, the evidence, including that pertinent to service, establishes the disease being claimed was incurred in service.  38 C.F.R. § 3.303(d).  Therefore, all things considered, the Board finds that it is presumed the Veteran was exposed to herbicides based upon his service in the Republic of Vietnam during the Vietnam era, and the evidence also establishes that his dermatitis is as likely as not a byproduct or consequence of that exposure.  Thus, certainly when resolving all reasonable doubt in his favor, the Board finds that he is entitled to service connection for his dermatitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this need only be an as likely as not proposition, which in this instance it is for the reasons and bases discussed.

A.  Acquired Psychiatric Disorder

The Veteran also claims he has an acquired psychiatric disorder, including PTSD and depression, because of his military experience in Vietnam. 

There are particular requirements for establishing entitlement to service connection for PTSD found in 38 C.F.R. § 3.304(f) that are separate from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Stastistical Manual of Mental Disorders (DSM)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-V; there previously was a 
DSM-IV version).

During the Veteran's January 2016 hearing he testified extensively regarding his experiences in Vietnam, identifying several in-service stressors that he says occurred while there.  These stressors included coming under enemy attack by North Vietnamese Sappers and experiencing mortar shelling while at a forward operating base.  The Veteran's representative discussed that the crux of the denial of the Veteran's acquired psychiatric disorder claim was a lack of a diagnosis, specifically of PTSD.  The representative indicated they would be submitting a clinical diagnosis of PTSD from the local Vet Center following the hearing.

To this end, later in January 2016 the Veteran submitted a letter from his treating therapist at the Vet Center indicating the Veteran had been treated there since August 2011 for PTSD.  The letter mainly described the Veteran's treatment and mental health symptoms, but also indicated they were related to "trauma during his military service in Vietnam."  The Veteran also submitted VA psychiatric treatment records confirming diagnoses of PTSD and depression and specifically affirming these diagnoses were based on the DSM IV criteria.

The Board finds that the Veteran has an established diagnosis of PTSD confirmed by the opinion of his treating therapist at the Vet Center and in VA psychiatric treatment records.  Moreover, the Veteran's therapist has linked the PTSD to the Veteran's experiences in Vietnam, which the Veteran has competently and credibly described, and a VA psychiatrist has found that the diagnostic criteria of the 
DSM-IV for PTSD have been met.  Therefore, when considering this collective body of evidence, the Board finds that the evidence certainly is as supportive of the claim as it is against it in each respect.  So, to reiterate, in this circumstance the Board must grant, rather than deny, the claim because the Veteran is given the benefit of the doubt at each stage of the deliberative process, not just in the ultimate conclusion.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for a skin disorder, diagnosed as dermatitis, is granted.

The claim of entitlement to service connection for PTSD also is granted.


REMAND

A.  Left Knee Disability

The Veteran testified at the January 2016 hearing that he injured his left knee when he tripped and fell during an attack on his base.  The Veteran also testified that he had been diagnosed with osteoarthritis in his left knee.  The private medical opinion provided by Dr. L.L. indicated that the Veteran had osteoarthritis but did not specify the joints that were affected.  To date the Veteran has not been afforded a VA examination regarding his left knee.  Given the evidence of possible left knee osteoarthritis and the Veteran's competent testimony of an in-service left knee injury, the Board finds that a VA examination and opinion is necessary to fully adjudicate the Veteran's left knee claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Hearing Loss

The Veteran underwent a VA audiological examination in June 2015.  However, the Veteran's representative testified that the examination was inadequate because the examiner was not able to maintain a seal on the Veteran's right ear.  Once VA undertakes to provide an examination, it is obligated to ensure the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the June 2015 audiological examination was inadequate and therefore the claim must be remanded.

Accordingly, on remand, the Veteran should be afforded a new VA examination to assess the current severity of his bilateral hearing loss symptoms.  As a part of the examination, the examiner should address the impact of his bilateral hearing loss on daily activities (including employment).  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Accordingly, these claims are REMANDED for the following action:

1.  The Veteran should be afforded a VA compensation examination to determine the nature and etiology of any left knee disorder, to include osteoarthritis that may be present. 

The entire claims file, including the Veteran's STRs, post-service medical records, and assertions, should be made available to and reviewed by the examiner.

The examiner is requested to then provide an opinion with respect to the following questions:

(a)  Does the Veteran have any identifiable left knee disability to include osteoarthritis?

(b)  For any identified left knee disability is it at least as likely as not (50 percent or greater probability) that the disability is etiologically related to the Veteran's active duty service.  The examiner is informed that the Veteran's testimony regarding an in-service left knee injury is to be taken as credible.


2.  Also schedule the Veteran for a VA audiological evaluation to determine the current severity of his bilateral hearing loss.  The examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).  The examiner must explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  For any claim that continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


